Title: To James Madison from Josef Yznardy, 26 March 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


26 March 1804, Cádiz. Last wrote on 26 Jan. and 28 Jan. [not found] enclosing the results of the sales of timber from the Sally, along with half of the registers of the Sally and the Hazard, Capt. John Gardner, both wrecked on the coast near Cádiz. Encloses declarations showing that on 12 Mar. “about dusk Capt. Enos Williams of the American Brig President, and four of his Crew, going on board in the long Boat, after assisting with an Anchor the American Brig Neptune arrived from New York in distress; were overset in a Strong blast of Wind, & all were drowned; their Bodys appear’d on the 17th. & the funeral took place.” An inventory of their goods was conducted, and “the Owner of the Brig being on board, has remained under a formal obligation responsible for the delivery of every article to the Parents of the deceased.”
“As a proof that there is no doubt of the Spanish Neutrality lasting, is that a number of Spanish Vessels are freighted for Sundry Ports of England; Hambro, Amsterdam &a. in preference to any other neutral Vessels, and even to the very English Vessels, altho a number in this Bay. The Monmouth Man of War and Frigate Maidstone, have loaded a few days ago for England about a Million of Dollars, and by reports another Ship is expected to load very near the same quantity.” Encloses a packet “just received” from Gavino. Adds that government notes have had a 32½% loss.
 

   
   RC and enclosure (DNA: RG 59, CD, Cádiz, vol. 1). RC 3 pp.; in a clerk’s hand, signed by Yznardy; docketed by Wagner as received 19 May. For enclosure, see n. 1.



   
   The enclosure is a copy of a 15 Mar. 1804 deposition (2 pp.; certified by Yznardy on 27 Mar.) by Simmons Hathaway, owner of the President of Freetown, Massachusetts, and three seamen, stating that Enos Williams and four other seamen went in the longboat on 12 Mar. to assist Capt. John Boswell of the Neptune of New York with the loan of an anchor from the port captain. On their return to the President they were caught in “a very hard gale, and a tremendous Sea.” Their boat was found on the opposite shore of the bay on 14 Mar.


